Citation Nr: 0720668	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-41 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred from May 15, 2005 through May 20, 
2005 at the Southwest Washington Medical Center.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Parker, Counsel

INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1961.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the 
Medical Administration Service (MAS) of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Portland, 
Oregon, which denied entitlement to payment or reimbursement 
for unauthorized medical expenses incurred from May 15, 2005 
through May 20, 2005 at the Southwest Washington Medical 
Center.  The VA Regional Office (RO) in Portland, Oregon 
currently has jurisdiction over the veteran's medical file.

In January 2007, the veteran presented testimony at a hearing 
on appeal before the undersigned Veterans Law Judge at the VA 
Regional Office (RO) in Portland, Oregon (Travel Board 
hearing); a copy of the hearing transcript is in the record.


FINDING OF FACT

The evidence for and against the claim is in relative 
equipoise on the question of whether the medical care 
provided at the Southwest Washington Medical Center from May 
15, 2005 through May 20, 2005 was for a continued medical 
emergency of such a nature that the veteran could not have 
been safely discharged or transferred to a VA or other 
Federal facility.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the criteria for payment or reimbursement of 
unauthorized medical expenses incurred from May 15, 2005 
through May 20, 2005 at the Southwest Washington Medical 
Center have been met.  38 U.S.C.A. §§ 1725, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 17.1000-17.1003 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with this issue because of the 
favorable nature of the Board's decision.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Reimbursement or Payment for Medical Services

To be eligible for reimbursement under these provisions, the 
treatment must satisfy all of the following conditions:

(1) The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care;
(2) A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health;
 (3) A VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson;
 (4) The care beyond the initial emergency evaluation and 
treatment was for a continued medical emergency of such a 
nature that the veteran could not have been safely discharged 
or transferred to a VA or other Federal facility, with the 
medical emergency lasting only until stabilization of the 
veteran;
(5) The veteran was enrolled in the VA health care system at 
the time the emergency treatment was furnished and had 
received medical services under 38 U.S.C. Chapter 17 within 
two years before the non-VA emergency treatment;
(6) The veteran is financially liable to the non-VA provider 
of the emergency treatment;
(7) The veteran has no health insurance coverage for payment 
or reimbursement for the emergency treatment;
(8) The veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case of an 
accident or work-related injury; and
(9) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728, which applies primarily to emergency treatment 
for a service-connected disability.  
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.

In this case, the evidence of record reflects that the 
veteran was treated from May 14, 2005 through May 20, 2005 at 
the Southwest Washington Medical Center.  VA approved payment 
for unauthorized medical expenses incurred on May 14, 2005, 
which was the first day of the period of hospitalization.  
Because service connection is not in effect for any 
disability, the veteran does not claim, and the evidence does 
show, eligibility for payment or reimbursement for 
unauthorized medical expenses under 38 U.S.C.A. § 1728 (West 
2002 & Supp. 2006).

The veteran contends that payment or reimbursement for 
unauthorized medical expenses incurred for the rest of the 
period of hospitalization from May 15, 2005 through May 20, 
2005 at the Southwest Washington Medical Center is also 
warranted because the hospital treatment was rendered in a 
medical emergency that continued through the hospitalization.  
Through his representative, the veteran contends that the 
veteran entered the Southwest Washington Medical Center on 
May 14, 2005 under emergency circumstances; the veteran had 
medical complications during treatment, including heart 
problems, that rendered him unstable to move to VA; the 
veteran and his wife requested transfer to VA but received no 
response; and at no time was the veteran informed of his 
options or the costs of treatment or who would pay for 
treatment.  

A hospitalization discharge summary from the Southwest 
Washington Medical Center reflects that the veteran was 
admitted to the hospital on May 14, 2005 with chest pain, 
syncope, atrial fibrillation/flutter, gastroesophageal reflux 
disease, chills, fever, and a history of cardiomyopathy.  The 
initial assessment was to rule out myocardial infarction, 
treat as presumed pneumonia, and possibly discharge the 
veteran the next day (May 15, 2005); however, the hospital 
course included further complications, so the veteran was not 
discharged until his condition stabilized on May 20, 2005.  
During hospitalization, the veteran degenerated into atrial 
fibrillation with rapid ventricular rate or possible sepsis, 
unstable blood pressure, complications of left lower lobe 
pneumonia, mild diverticulitis, and possible sepsis syndrome.  
The veteran underwent multiple tests and treatment that 
included antibiotics, medication changes, and continuous 
telemetry monitoring to rule out myocardial infarction, 
additional antibiotics, CT scan of the abdomen and pelvis, 
heparin, and Coumadin.  According to the hospitalization 
discharge summary, following several medication changes 
during hospitalization, the veteran was stabilized, and was 
then discharged on May 20, 2005 to a complete course of 
antibiotics, and continued treatment with multiple 
medications.  

At a personal hearing in January 2007 before the undersigned 
Veterans' Law Judge, the veteran testified regarding the 
emergency circumstances that required him to seek treatment 
in the emergency room of the Southwest Washington Medical 
Center; that he suffered from atrial fibrillation while in 
the hospital; and he requested to be moved to the VA hospital 
in Portland, but was not told whether they had room for him.  
The veteran's spouse testified that every day of the 
hospitalization she asked whether the veteran could be moved 
to VA, but was told not to worry about it; she did not think 
the veteran was stable enough to move until the day before 
discharge from hospitalization; someone at the Southwest 
Washington Medical Center told her that there were no beds at 
the VA hospital; no one ever told her or the veteran that the 
veteran's condition was stable enough to move him; that four 
days into the hospitalization, two private physicians at the 
hospital told her that the veteran may not live; and that, 
several days into the hospitalization, the veteran was very 
sick, with multiple intravenous tubes, and was unable to 
communicate.  

After a review of the evidence, and for the reasons 
indicated, the Board further finds that the evidence for and 
against the claim is in relative equipoise on the question of 
whether the medical care provided at the Southwest Washington 
Medical Center from May 15, 2005 through May 20, 2005 was for 
a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility.  The evidence raises a 
reasonable doubt as to whether the veteran's condition ever 
stabilized during the hospitalization to be able to transport 
him to a VA hospital for treatment.  As indicated, the 
summary of hospitalization reflects significant complications 
throughout the period of hospitalization that included atrial 
fibrillation, unstable blood pressure, and possible sepsis 
syndrome.  Such clinical notations are consistent with the 
veteran and his spouse's personal hearing testimony to the 
effect that the veteran's medical condition was not stable 
during the period of hospitalization, so that the veteran was 
unable to communicate for some periods, and the veteran's 
spouse was told the veteran might even die.  Notably, there 
is no competent medical evidence of record, including no 
medical opinion evidence, to the effect that the veteran's 
condition stabilized at any time prior to discharge from 
hospitalization on May 20, 2005.  

A September 2005 VA administrative determination by a VA 
business manager that the veteran's medical condition 
improved or stabilized one day after admission does not 
constitute medical evidence on the question of whether the 
veteran's medical condition had stabilized.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the care beyond the initial emergency evaluation and 
treatment was 


for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility, and the medical emergency 
lasted until stabilization of the veteran on the day of 
discharge from the hospital on May 20, 2005.  

The evidence otherwise establishes that the emergency 
services were provided in a hospital emergency department; a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health; a VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson; the 
care beyond the initial emergency evaluation and treatment 
was for a continued medical emergency of such a nature that 
the veteran could not have been safely discharged or 
transferred to a VA or other Federal facility, with the 
medical emergency lasting only until stabilization of the 
veteran; the veteran was enrolled in the VA health care 
system at the time the emergency treatment was furnished; the 
veteran is financially liable to the non-VA provider of the 
emergency treatment; the veteran has no health insurance 
coverage for payment or reimbursement for the emergency 
treatment; and the veteran is not eligible for reimbursement 
under 38 U.S.C. § 1728, which applies primarily to emergency 
treatment for a service-connected disability.  38 U.S.C.A. 
§ 1725; 38 C.F.R. §§ 17.1000-1002.   

For these reasons, and with the resolution of reasonable 
doubt in the veteran's favor, the Board finds that the 
criteria for payment or reimbursement of unauthorized medical 
expenses incurred from May 15, 2005 through May 20, 2005 at 
the Southwest Washington Medical Center have been met.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   




ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred from May 15, 2005 through May 20, 2005 at the 
Southwest Washington Medical Center is granted. 



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


